Citation Nr: 0208179	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  99-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's disabilities resulting from a February 
24, 1989, motor vehicle accident were incurred in the line of 
duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from August 1981 to January 
1990.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1998 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In accordance with the Veterans Claims Assistance Act of 
2000, all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claim.

2.  The veteran sustained multiple injuries on February 24, 
1989, when the automobile he was operating was involved in a 
single car motor vehicle accident. 

3.  The record reflects that the veteran was absent without 
leave at the time of his accident, and that he was sanctioned 
for this absence.

4.  The veteran's absence materially interfered with his duty 
because he was still on duty at the time he left base and his 
battery was scheduled to do recovery on the evening in 
question.


CONCLUSION OF LAW

The injuries sustained by the veteran in the February 24, 
1989, motor vehicle accident were not incurred in the line of 
duty.  38 U.S.C.A. §§ 105, 5103, 5103A, 5107, 5108 (West 1991 
& Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159); 
38 C.F.R. §§ 3.1(k), (m), (n), 3.301 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 24, 1989, motor vehicle accident off-base, the 
veteran sustained multiple injuries for which he requests 
service connection.  He maintains that, in light of family 
concerns, he left base to return home after attending a 
school session approved by his staff sergeant, and that he 
did not know that he was not permitted to leave base without 
authorization after school.  A June 1989 service department 
line of duty investigation found the veteran to be "absent 
without authority" for the date of the accident, and his 
actions were recorded as "not in the line of duty, due to 
own misconduct."  The veteran also received an Article 15, 
with a reduction in pay to the status of E-4 and the addition 
of 45 days to his service period.  

Under 38 U.S.C.A. § 105(a) (West 1991), the veteran's 
injuries are deemed to have been incurred in the line of duty 
unless the injuries were the result of a person's own willful 
misconduct or the abuse of alcohol or drugs.  A service 
department finding that an injury or disease was incurred or 
aggravated in the line of duty is binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m) (2002).  Requirements 
as to line of duty are not met if at the time the injury was 
suffered, the veteran was avoiding duty by desertion, or was 
absent without leave (AWOL) which materially interfered with 
the performance of military duty.  38 C.F.R. § 3.1(m)(1) 
(2002).

First, the Board holds that the veteran was AWOL at the time 
of his accident, in accordance with the June 1989 line of 
duty investigation findings of the service department.  The 
veteran asserts that he was not officially declared AWOL, and 
argues that his service paperwork does not show any time lost 
for that day.  The Board observes the service department's 
June 1989 findings, however, and further notes that in a June 
1997 document, the Board for Correction of Military Records 
made a specific finding that the veteran was considered to be 
in AWOL status at the time of his accident.  The Board also 
notes the veteran's receipt of an Article 15 for his actions 
that day, indicative that the veteran disobeyed protocol.

In accordance with the second requirement of 38 C.F.R. 
§ 3.1(m)(1), the Board holds that the veteran's absence 
without leave materially interfered with the performance of 
military duty.  A platoon sergeant reported in an April 1989 
statement that he did not give the veteran permission to take 
the rest of the day off because the battery was to conduct 
recovery that evening, and in a May 1989 affidavit, stated 
that he told the veteran to remain on base.  A May 1989 
affidavit from a first sergeant states that the veteran was 
to remain in the battery area until his unit's return, per 
his specific instruction to the platoon sergeant.  Another 
May 1989 sworn statement reports that the veteran was 
observed in civilian clothes and in the process of leaving 
base in the early afternoon of the day in question.  There is 
little evidence to contradict these statements, adopted as 
true by the service department, other than the veteran's 
testimony that he was not told to remain on base or that he 
needed permission to leave.  The Board acknowledges that a 
private's  May 1989 statement noted that he was present for 
the veteran's conversation with the platoon sergeant, but did 
not recall the veteran being told he had to remain on base.  
The Board finds, however, that the preponderance of the 
evidence supports the fact that the veteran was still on duty 
at the time he left base, and that there was a logical 
expectation that he would participate in additional duties 
upon the return of his unit.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and therefore it cannot be 
supported under the law.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

The veteran's disabilities resulting from a February 24, 
1998, motor vehicle accident were not incurred in the line of 
duty, and the benefits sought are denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

